Citation Nr: 9903885	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  97-32 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for low back condition.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1996 to January 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 decision of the VA RO 
which denied service connection for a low back condition.  


FINDINGS OF FACT

1.  A low back condition was not noted on examination for 
entrance into service, and it is not shown by clear and 
unmistakable evidence that such condition pre-existed 
service. 

2.  The veteran's current low back condition had its onset in 
service.


CONCLUSION OF LAW

A low back condition was incurred in service.  38 U.S.C.A. 
§§ 1110, 1111 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 
3.304 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Air Force from July 
1996 to January 1997.  

A July 1995 service examination for enlistment shows the 
veteran's spine was normal.  On medical history reports in 
July 1995 and August 1996, he indicated no history of 
recurrent back pain.  

In October 1996, the veteran complained of lower back pain 
lasting over four days.  The treatment record reveals that he 
had episodic lower back pain, occurring approximately every 2 
months and lasting a few weeks.  He indicated that he never 
sought care for the condition, but treated it himself with 
rest and application of ice or heat to his back.  No history 
of trauma to the back was reported.  He reported pain in the 
lower back increased with bending or twisting.  No redness, 
numbness or weakness was observed.  The examiner noted that 
the veteran moved without evident discomfort and had full 
range of motion but with pain on extension and 
hyperextension.  Physical therapy was recommended.  The 
assessment was recurrent lower back pain.  

Later in October 1996, he had similar complaints and reported 
that he had no previous history of back pain.  The assessment 
was low back pain, possibly mechanical, for two weeks.  

Subsequent treatment records from October 1996 reveal that 
the veteran continued to complain of low back pain that was 
not improving.  The examiner noted that he did not have back 
pain that was incapacitating.  The diagnosis was mechanical 
back pain.  Discharge for failure to perform was recommended.  

In November 1996, the veteran reported symptoms of dull back 
pain, becoming sharper while lying flat or walking.  No 
radiation of pain or weakness was noted.  Motor strength was 
noted to be 5/5 throughout with no focal neurological 
deficits.  The examiner observed tenderness at L3/L4, right 
superior articular process.  The diagnosis was persistent 
lower back pain with point tenderness.  The veteran was 
placed on a medical hold with duty restrictions.  

A November 1996 X-ray study of the lumbosacral spine was 
normal.  

During a November 1996 orthopedic clinic visit, the veteran 
was diagnosed with musculoskeletal lower back pain.  

The veteran was referred to the medical evaluation board in 
November 1996 due to his back condition.  The referral report 
shows that he was able to touch toes and had no difficulty 
getting out of his chair.  The examiner noted questionable 
back pain functional to change of mind about the Air Force.  

A November 1996 medical board report relates that the veteran 
gave a history of episodic low back pain beginning 
approximately two years ago.  The episodes reportedly 
occurred about every two months and could last from 1 to 3 
weeks, and symptomatology was normally mild and associated 
with increased physical activity.  The veteran reported he 
never missed school or work for this problem.  The summary 
notes he did not have problems with his back during basic 
training, and had been treated on several occasions in 
October and November for mechanical low back pain.  The final 
diagnosis was musculoskeletal low back pain.  Based on a 
review of the medical record and a brief interview with the 
veteran, the medical board recommended an entry-level 
separation for the low back condition.  The medical board 
held that the condition existed prior to service, without 
aggravation therein.  In late January 1997, the veteran was 
discharged from service, pursuant to the recommendation of 
the medical board.

In early February 1997, just a few days after service 
discharge, the veteran filed a claim for service connection 
for mechanical low back pain.  

On VA examination in June 1997, the veteran indicated that he 
missed about 3-4 days per month due to his low back pain.  He 
indicated that the pain was in the low back bilateral 
paravertebral area.  He stated that he has morning pain on 
getting up and the pain is also aggravated from prolonged 
standing while he is working.  The frequency of pain was 
noted to be three times a week, lasting throughout the day.  
He also indicated that he had numbness in his left thigh, 
about once a week.  Flexion of the spine was noted to be 95 
degrees and extension was 38 degrees.  The examiner noted 
some mild tenderness on extension.  Lateral bending was equal 
bilaterally at 40 degrees.  Rotation was equal bilaterally at 
35 degrees.  Following the exercises, no increased fatigue, 
weakness or incoordination were noted.  The diagnostic 
impression was chronic low back strain with no current 
functional deficits observed.  

II.  Analysis

The veteran's claim for service connection for a low back 
disorder is well grounded, meaning plausible, and there is no 
further VA duty to assist the veteran in developing the 
claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred in or aggravated 
by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A 
veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that a disability manifested in service 
existed before service will rebut the presumption.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304.  

Service medical records indicate a low back disorder was not 
noted on the enlistment examination.  The veteran commenced 
active duty in July 1996, completed his basic training, and 
first reported low back pain in October 1996 after about 3 
months of service.  He was treated for low back symptoms on 
several occasions in October and November 1996.  He was 
diagnosed with mechanical low back pain.  The veteran was 
discharged from service in January 1997 because of the 
condition, and the service department held that the condition 
preexisted service without aggravation therein.  In February 
1997, shortly after his discharge, the veteran applied for 
service connection for a low back disorder, and he has given 
an account of continuing symptoms since service.  The June 
1997 VA examination reported no abnormal findings, except 
mild tenderness on extension.  The diagnosis was chronic low 
back pain, with no current functional deficits observed.  The 
diagnoses in service and after service are virtually the same 
and it appears that he has the same disability now that he 
had then.  The Board finds that there has been an adequate 
demonstration of a continuity of symptomatology of a low back 
condition since service.  38 C.F.R. § 3.303(b); Savage v 
Gober, 10 Vet. App. 488 (1997).  

The important question in this case is whether the low back 
condition preexisted service.  The service medical board 
report held that the low back condition existed prior to 
service, and this was apparently based on a history from the 
veteran.  The Board finds that, under the circumstances of 
this case, this does not arise to clear and unmistakable 
evidence to rebut the presumption of soundness.  A bare 
conclusion as to a preexisting condition, without a factual 
predicate in the record does not constitute clear and 
unmistakable evidence sufficient to rebut the presumption of 
soundness.  Miller v. West, 11 Vet. App. 345 (1998).  The 
medical board summary alludes to the fact that the veteran 
related a history of low back pain before service.  However, 
probative evidence that a chronic low back condition did not 
preexist service includes statements made by the veteran in 
the course of treatment that he had no prior history of low 
back pain, the absence of any evidence of medical treatment 
before service, the normal findings on the enlistment 
examination, and completion of about 3 months of active 
service before the appearance of chronic low back problems.  
The presumption of soundness is not rebutted by clear and 
unmistakable evidence.

With application of the benefit-of-the-doubt rule 
(38 U.S.C.A. § 5107(b)), the Board finds that the veteran's 
low back condition began in service.  The disability was 
incurred in service, and service connection is warranted.  


ORDER

Service connection for a low back condition is granted.  

		
	L.W. TOBIN
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

